Name: 79/376/EEC: Commission Decision of 23 March 1979 refusing to accept the scientific character of the apparatus described as 'Burroughs - B7700 Information Processing System'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  information and information processing;  mechanical engineering
 Date Published: 1979-04-07

 Avis juridique important|31979D037679/376/EEC: Commission Decision of 23 March 1979 refusing to accept the scientific character of the apparatus described as 'Burroughs - B7700 Information Processing System' Official Journal L 087 , 07/04/1979 P. 0030 - 0030 Greek special edition: Chapter 02 Volume 7 P. 0204 COMMISSION DECISION of 23 March 1979 refusing to accept the scientific character of the apparatus described as "Burroughs - B7700 Information Processing System" (79/376/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 22 September 1978, the German Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Burroughs - B7700 Information Processing System", intended for use in data-processing operations in the context of tutorial and research projects in the fields of construction, surveying, electrical and aerospace engineering, computer technology, educational theory, economics and organization, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 7 February 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is an information processing system in current use which does not have any special characteristics rendering it specifically suited to pure scientific research ; whereas it can used in very many areas of data processing ; whereas its use in the case in question could not alone confer upon it the character of an apparatus specifically suited to pure scientific research ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Burroughs - B7700 Information Processing System" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 March 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.